Fourth Court of Appeals
                               San Antonio, Texas
                                     January 14, 2019

                                   No. 04-17-00428-CV

                                      Javier MORA,
                                        Appellant

                                            v.

                                      Anna MORA,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2001CI00776
                        Honorable Peter A. Sakai, Judge Presiding


                                     ORDER
      The Appellant’s First Opposed Motion to Extend Time to File Motion for En Banc
Reconsideration is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court